Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner notes that priority for independent claims 1, 10, and 16 of the present application is only given back to application number 16/194,733 filed on 11/19/2018, of which the present application is a divisional. Application number 15/015,681, of which application 16/194,733 was a continuation-in-part, does not appear to have support for the claimed limitations of the present application.

Information Disclosure Statement
The information disclosure statement (IDS) filed 5/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed-out information referred to therein has not been considered.
Specifically, Foreign Patent Document CN 1930511 is lacking a copy in the application file (or in the files of the parent applications).
The remainder of the IDS filed 5/27/2021 has been considered by the examiner.
The IDS submitted on 2/2/2022 has been considered by the examiner.

Status of Claims
Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible output filter assembly being a filter stack that includes a first linear polarizer stacked between the display panel and a first quarter wave plate, the first quarter wave plate stacked between the first linear polarizer and the beam splitter layer; and the input filter assembly being a filter stack that includes a polarizing beam splitter stacked between a second quarter wave plate and a second linear polarizer, wherein the second linear polarizer is adjacent to the first curved lens and the first linear polarizer is adjacent to the display panel (see claims 6, 15, and 20) must be shown or the features canceled from the claims.  No new matter should be entered.
The examiner notes that this appears to be opposite what is illustrated in the drawings (see at least Fig. 3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 15, and 20, the claims are indefinite because it is not clear how the limitations of the claims are supposed to work with the limitations of claims 1, 10, and 16, from which claims 6, 15, and 20 depend, respectively.
Claims 1, 10, and 16 require the flexible output filter assembly to be coupled to the first curved lens, however, in claims 6, 15, and 20, the flexible output filter assembly is a filter stack that includes a first linear polarizer and the first linear polarizer is adjacent to the display panel.
For purposes of examination, the examiner has interpreted the claims such that the limitations of the output filter assembly and of the input filter assembly are swapped, thus “the input filter assembly is a filter stack that includes a first linear polarizer stacked between the display panel and a first quarter wave plate, the first quarter wave plate stacked between the first linear polarizer and the beam splitter layer; and the flexible output filter assembly is a filter stack that includes a polarizing beam splitter stacked between a second quarter wave plate and a second linear polarizer, wherein the second linear polarizer is adjacent to the first curved lens and the first linear polarizer is adjacent to the display panel”. This interpretation is supported by the present disclosure, see for example figure 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gollier (US 11,084,271) (hereafter Gollier). The examiner notes that the priority date given to independent claims 1, 10, and 16 is 11/19/2018.
Regarding claim 1, Gollier discloses a head-mounted display apparatus (see at least Fig. 7 and Col. 1, lines 44-45) comprising at least one optical assembly (see at least Fig. 5), each optical assembly including: a first curved lens including a first surface and a second surface, the second surface being convex and coupled to a flexible output filter assembly (see at least Fig. 5; Col. 2, lines 41-59; and Col. 9, lines 14-27, where front optical element 504 is the first curved lens with a waveplate 540 on the second surface of the optical element, wherein the waveplate is a flexible planar film sheet that is laminated to the optical element); a second curved lens including a third surface and a fourth surface, the third surface being concave and including a beam splitter layer (see at least Fig. 5 and Col. 8, line 65 through Col. 9, line 13, where back optical element 506 is the second curved lens with a mirrored surface 532 on the third surface, the mirrored surface being a beam splitter layer since it transmits 50% and reflects 50% of incident light), the second curved lens being disposed between the first curved lens and an input filter assembly (see at least Fig. 5 and Col. 8, lines 41-46, where the display 508 includes a linear polarizer, which is an input filter assembly, optical element 506 is disposed between optical element 504 and the display 508); and a display panel adapted to receive image content from an image projecting device and transmit the image content through the at least one optical assembly (see at least Fig. 5 and Col. 8, lines 41-46, where 508 is an electronic display).

Regarding claim 3, Gollier discloses all of the limitations of claim 1.
Gollier also discloses that the flexible output filter assembly is laminated to the second surface of the first curved lens to form to an arcuate surface on the second surface of the first curved lens (see at least Fig. 5, where waveplate 540 is laminated to the second surface of the front optical element 504), and the input filter assembly is a flat filter stack assembly adjacent to the display panel (see at least Fig. 5 and Col. 8, lines 41-46, where the input filter assembly is a linear polarizer adjacent to the display 508 and the display 508 is shown to be flat).

Regarding claim 16, Gollier discloses a system comprising a wearable display device adapted to house an image projecting device (see at least Fig. 7 and Col. 1, lines 44-45); at least one processor for providing image content within the wearable display device (see at least Col. 2, lines 23-25); and an optical assembly (see at least Fig. 5), the optical assembly including: a first curved lens including a first surface and a second surface, the second surface being convex and coupled to a flexible output filter assembly (see at least Fig. 5; Col. 2, lines 41-59; and Col. 9, lines 14-27, where front optical element 504 is the first curved lens with a waveplate 540 on the second surface of the optical element, wherein the waveplate is a flexible planar film sheet that is laminated to the optical element); a second curved lens including a third surface and a fourth surface, the third surface being concave and including a beam splitter layer (see at least Fig. 5 and Col. 8, line 65 through Col. 9, line 13, where back optical element 506 is the second curved lens with a mirrored surface 532 on the third surface, the mirrored surface being a beam splitter layer since it transmits 50% and reflects 50% of incident light), the second curved lens being disposed between the first curved lens and an input filter assembly (see at least Fig. 5 and Col. 8, lines 41-46, where the display 508 includes a linear polarizer, which is an input filter assembly, optical element 506 is disposed between optical element 504 and the display 508); and a display panel adapted to receive image content from an image projecting device and transmit the image content through the at least one optical assembly (see at least Fig. 5 and Col. 8, lines 41-46, where 508 is an electronic display).

Regarding claim 18, Gollier discloses all of the limitations of claim 16.
Gollier also discloses that the flexible output filter assembly is a coating on the second surface of the first curved lens to form to an arcuate surface on the second surface of the first curved lens (see at least Fig. 5, where waveplate surface 540 is on the second surface of the front optical element 504), and the input filter assembly is a flat filter stack assembly adjacent to the display panel (see at least Fig. 5 and Col. 8, lines 41-46, where the input filter assembly is a linear polarizer adjacent to the display 508 and the display 508 is shown to be flat).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier (US 11,084,271) (hereafter Gollier).
Regarding claims 2 and 17, Gollier discloses all of the limitations of claims 1 and 16.
Gollier does not specifically disclose that the third surface of the second curved lens has a radius of curvature that is larger than a radius of curvature of the second surface of the first curved lens.
However, it would have been obvious to one of ordinary skill in the art to adjust the radii of curvature of the various curved surfaces in order to obtain the desired combination of optical powers and aberration corrections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus so that the third surface of the second curved lens has a radius of curvature that is larger than a radius of curvature of the second surface of the first curved lens for the purpose of being obvious to try different radii of curvature for the curved surfaces in order to obtain predictable results such as the desired optical power of the display apparatus.

Regarding claim 5, Gollier discloses all of the limitations of claim 1.
Gollier also discloses a flexible waveplate surface coupled to the fourth surface of the second curved lens (see at least Fig. 5, where waveplate surface 530 is coupled to the fourth surface of back optical element 506) and that polarizers can be flexible in order to be laminated to a curved surface of an optical element (see at least Fig. 5, where a reflective polarizer surface 542 is coupled to the first surface of the front optical element 504 and Col. 2, lines 41-59, where a flexible planar sheet film may be a polarizer).
Gollier does not specifically disclose that the input filter assembly is flexible to be coupled to the fourth surface of the second curved lens.
However, it would have been obvious to one of ordinary skill in the art to try moving the input filter assembly (the linear polarizer) from the display 508 to the fourth surface of the second curved lens (back surface of the back optical element) since the operation does not change the order of elements in the display apparatus and would only require laminating the polarizer to a curved surface, which is expressly taught by Gollier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Gollier so that the input filter assembly is flexible to be coupled to the fourth surface of the second curved lens for the purpose of being obvious to try a different position for the input filter assembly within the display apparatus in order to obtain predictable results such as the polarization of the light being projected from the display.
Additionally, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier (US 11,084,271) (hereafter Gollier) as applied to claims 1 and 16 above, and further in view of La Russa (US 4,163,542) (hereafter La Russa).
Regarding claims 4 and 19, Gollier discloses all of the limitations of claims 1 and 16.
Gollier does not specifically disclose that the second curved lens and the display panel are adapted to be tilted: laterally to an angle from a perpendicular to an optical axis of the first curved lens, and longitudinally to an angle from a perpendicular to the optical axis of the first curved lens.
However, La Russa teaches tilting optical elements within an in-line display system (see at least Fig. 2 and the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Gollier to include the teachings of La Russa so that the second curved lens and the display panel are adapted to be tilted: laterally to an angle from a perpendicular to an optical axis of the first curved lens, and longitudinally to an angle from a perpendicular to the optical axis of the first curved lens for the purpose of eliminating undesired images and reflections (see at least the Abstract of La Russa).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier (US 11,084,271) (hereafter Gollier) as applied to claims 1 and 16 above, and further in view of Ruhle et al. (US 2012/0147465) of record (hereafter Ruhle).
Regarding claims 6 and 20, Gollier discloses all of the limitations of claims 1 and 16.
Gollier also discloses that the input filter assembly includes a first linear polarizer between the display panel and a first quarter wave plate (see at least Fig. 5 and Col. 8, lines 41-46, where a linear polarizer is included in front of the display panel and Col. 8, line 65 through Col. 9, line 13, where the waveplate surface 532 is a quarter wave plate); a polarizing beam splitter and a second quarter wave plate (see at least Fig. 5 and Col. 9, lines 14-27, where front optical element 504 includes a waveplate surface 540, which is a quarter wave plate, and a reflective polarizer surface 542), wherein the first linear polarizer is adjacent to the display panel (see at least Fig. 5) and wherein the reflective polarizer and the second quarter wave plate are adjacent to the first curved lens (see at least Fig. 5).
Gollier does not specifically disclose that the input filter assembly is a filter stack that includes a first linear polarizer stacked between the display panel and a first quarter wave plate, the first quarter wave plate stacked between the first linear polarizer and the beam splitter layer; and the flexible output filter assembly is a filter stack that includes a polarizing beam splitter stacked between a second quarter wave plate and a second linear polarizer, wherein the second linear polarizer is adjacent to the first curved lens.
However, Ruhle teaches an image-forming apparatus comprising an input filter assembly that is a first stack that includes a first linear polarizer stacked between a display panel and a first quarter wave plate (see at least Fig. 1 and paragraph [0025], where polarizer 12 is stacked between a display panel 28 and a first quarter wave plate 14), the first quarter wave plate stacked between the first linear polarizer and a beam splitter layer (see at least Fig. 1 and paragraph [0025], where half silvered surface 18 of the concave mirror 16 is a beam splitter layer), and an output filter assembly that is a filter stack that includes a polarizing beam splitter stacked between a second quarter wave plate and a second linear polarizer (see at least Fig. 1 and paragraph [0025], where reflective/transmissive polarizer 24 is stacked between a second quarter wave plate 22 and a second linear polarizer 26), wherein the second linear polarizer is adjacent to the polarizing beam splitter and the second quarter wave plate (see at least Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Gollier to include the teachings of Ruhle so that the input filter assembly is a filter stack that includes a first linear polarizer stacked between the display panel and a first quarter wave plate, the first quarter wave plate stacked between the first linear polarizer and the beam splitter layer; and the flexible output filter assembly is a filter stack that includes a polarizing beam splitter stacked between a second quarter wave plate and a second linear polarizer, wherein the second linear polarizer is adjacent to the first curved lens for the purpose of generating  an image that appears to be at a much greater distance than the display thus presenting a viewer with an effective real world simulation (see paragraph [0009] of Ruhle).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier (US 11,084,271) (hereafter Gollier) as applied to claim 1 above, and further in view of Martins (US 2010/0254017) (hereafter Martins).
Regarding claims 7 and 8, Gollier discloses all of the limitations of claim 1.
Gollier does not specifically disclose that the optical assembly is configured to be tilted to a position that moves the optical assembly out of a line of sight for a user accessing the head-mounted display apparatus, the optical assembly further including at least one additional beam splitter filter seated at a predefined angle to the tilted optical assembly, the beam splitter filter being configured to reflect the image content from the image projecting device and that the optical assembly enables viewing of augmented reality content.
However, Martins teaches a head mounted image display device (see at least the title and the abstract) comprising an optical assembly that is configured to be tilted to a position that moves the optical assembly out of a line of sight for a user accessing the head-mounted display apparatus (see at least Figs. 1 and 4), the optical assembly further including at least one additional beam splitter filter seated at a predefined angle to the tilted optical assembly, the beam splitter filter being configured to reflect the image content from the image projecting device (see at least Fig. 1 and paragraph [0018], where 104 is a beam splitter that reflects the image content from the image projecting device, image source 102) and wherein the optical assembly enables viewing of augmented reality content (see at least paragraph [0007], where the device can be used for augmented reality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Gollier to include the teachings of Martins so that the optical assembly is configured to be tilted to a position that moves the optical assembly out of a line of sight for a user accessing the head-mounted display apparatus, the optical assembly further including at least one additional beam splitter filter seated at a predefined angle to the tilted optical assembly, the beam splitter filter being configured to reflect the image content from the image projecting device and that the optical assembly enables viewing of augmented reality content for the purpose of allowing a user to see virtual information while at the same time super-imposed to the real scenario without obstructing the user’s field-of-view (see paragraph [0006] of Martins).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gollier (US 11,084,271) (hereafter Gollier) as applied to claim 1 above, and further in view of Ouderkirk et al. (US 9,557,568) (hereafter Ouderkirk).
Regarding claim 9, Gollier discloses all of the limitations of claim 1.
Gollier does not specifically disclose that the second curved lens and the display panel are configured to slide laterally relative to a bottom plane of a frame housing the head-mounted display apparatus, the slide triggering a diopter adjustment to correct a visual impairment associated with a user accessing the head-mounted display apparatus.
However, Ouderkirk teaches a head-mounted display (see at least the abstract) wherein a diopter adjustment can be made through the adjustment of the positions of various lenses in the optical assembly and by changing the image size on the display panel (see at least Col. 12, line 58 through Col. 13, line 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Gollier to include the teachings of Ouderkirk so that the second curved lens and the display panel are configured to slide laterally relative to a bottom plane of a frame housing the head-mounted display apparatus, the slide triggering a diopter adjustment to correct a visual impairment associated with a user accessing the head-mounted display apparatus for the purpose of using a known mechanism for making diopter adjustments in order to obtain predictable results such as the ability for different users to use the same apparatus.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier (US 11,084,271) (hereafter Gollier), in view of Ouderkirk et al. (US 9,557,568) (hereafter Ouderkirk).
Regarding claim 10, Gollier discloses an optical assembly including for an eyepiece (see at least Figs. 5 and 7): a first curved lens including a first surface and a second surface, the second surface being convex and coupled to a flexible output filter assembly (see at least Fig. 5; Col. 2, lines 41-59; and Col. 9, lines 14-27, where front optical element 504 is the first curved lens with a waveplate 540 on the second surface of the optical element, wherein the waveplate is a flexible planar film sheet that is laminated to the optical element); a second curved lens including a third surface and a fourth surface, the third surface being concave and including a beam splitter layer (see at least Fig. 5 and Col. 8, line 65 through Col. 9, line 13, where back optical element 506 is the second curved lens with a mirrored surface 532 on the third surface, the mirrored surface being a beam splitter layer since it transmits 50% and reflects 50% of incident light), the second curved lens being disposed between the first curved lens and an input filter assembly (see at least Fig. 5 and Col. 8, lines 41-46, where the display 508 includes a linear polarizer, which is an input filter assembly, optical element 506 is disposed between optical element 504 and the display 508); and a display panel adapted to receive image content from an image projecting device and transmit the image content through the optical assembly (see at least Fig. 5 and Col. 8, lines 41-46, where 508 is an electronic display).
Gollier does not specifically disclose that the optical assembly is for each of a first eyepiece and a second eyepiece.
However, Ouderkirk teaches an optical assembly for each of a first eyepiece and a second eyepiece (see at least Col. 35, lines 19-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical assembly of Gollier to include the teachings of Ouderkirk so that the optical assembly is for each of a first eyepiece and a second eyepiece for the purpose of the optical assembly being used in binoculars or in a head-mounted display (see Col. 35, lines 19-24 of Ouderkirk).

Regarding claim 11, Gollier as modified by Ouderkirk discloses all of the limitations of claim 10.
Gollier as modified by Ouderkirk does not specifically disclose that the third surface of the second curved lens has a radius of curvature that is larger than a radius of curvature of the second surface of the first curved lens.
However, it would have been obvious to one of ordinary skill in the art to adjust the radii of curvature of the various curved surfaces in order to obtain the desired combination of optical powers and aberration corrections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical assembly of as modified by Ouderkirk so that the third surface of the second curved lens has a radius of curvature that is larger than a radius of curvature of the second surface of the first curved lens for the purpose of being obvious to try different radii of curvature for the curved surfaces in order to obtain predictable results such as the desired optical power of the display apparatus.

Regarding claim 12, Gollier as modified by Ouderkirk discloses all of the limitations of claim 10.
Gollier also discloses that the flexible output filter assembly is a coating on the second surface of the first curved lens to form to an arcuate surface on the second surface of the first curved lens (see at least Fig. 5, where waveplate surface 540 is on the second surface of the front optical element 504), and the input filter assembly is a flat filter stack assembly adjacent to the display panel (see at least Fig. 5 and Col. 8, lines 41-46, where the input filter assembly is a linear polarizer adjacent to the display 508 and the display 508 is shown to be flat).

Regarding claim 14, Gollier as modified by Ouderkirk discloses all of the limitations of claim 10.
Gollier also discloses a flexible waveplate surface coupled to the fourth surface of the second curved lens (see at least Fig. 5, where waveplate surface 530 is coupled to the fourth surface of back optical element 506) and that polarizers can be flexible in order to be laminated to a curved surface of an optical element (see at least Fig. 5, where a reflective polarizer surface 542 is coupled to the first surface of the front optical element 504 and Col. 2, lines 41-59, where a flexible planar sheet film may be a polarizer).
Gollier as modified by Ouderkirk does not specifically disclose that the input filter assembly is flexible to be coupled to the fourth surface of the second curved lens.
However, it would have been obvious to one of ordinary skill in the art to try moving the input filter assembly (the linear polarizer) from the display 508 to the fourth surface of the second curved lens (back surface of the back optical element) since the operation does not change the order of elements in the display apparatus and would only require laminating the polarizer to a curved surface, which is expressly taught by Gollier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Gollier as modified by Ouderkirk so that the input filter assembly is flexible to be coupled to the fourth surface of the second curved lens for the purpose of being obvious to try a different position for the input filter assembly within the display apparatus in order to obtain predictable results such as the polarization of the light being projected from the display.
Additionally, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gollier (US 11,084,271) (hereafter Gollier), in view of Ouderkirk et al. (US 9,557,568) (hereafter Ouderkirk) as applied to claim 10 above, and further in view of La Russa (US 4,163,542) (hereafter La Russa).
Regarding claim 13, Gollier as modified by Ouderkirk discloses all of the limitations of claim 10.
Gollier as modified by Ouderkirk does not specifically disclose that the second curved lens and the display panel are adapted to be tilted: laterally to an angle from a perpendicular to an optical axis of the first curved lens, and longitudinally to an angle from a perpendicular to the optical axis of the first curved lens.
However, La Russa teaches tilting optical elements within an in-line display system (see at least Fig. 2 and the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Gollier as modified by Ouderkirk to include the teachings of La Russa so that the second curved lens and the display panel are adapted to be tilted: laterally to an angle from a perpendicular to an optical axis of the first curved lens, and longitudinally to an angle from a perpendicular to the optical axis of the first curved lens for the purpose of eliminating undesired images and reflections (see at least the Abstract of La Russa).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gollier (US 11,084,271) (hereafter Gollier), in view of Ouderkirk et al. (US 9,557,568) (hereafter Ouderkirk) as applied to claim 10 above, and further in view of Ruhle et al. (US 2012/0147465) of record (hereafter Ruhle).
Regarding claim 15, Gollier as modified by Ouderkirk discloses all of the limitations of claim 10.
Gollier also discloses that the input filter assembly includes a first linear polarizer between the display panel and a first quarter wave plate (see at least Fig. 5 and Col. 8, lines 41-46, where a linear polarizer is included in front of the display panel and Col. 8, line 65 through Col. 9, line 13, where the waveplate surface 532 is a quarter wave plate); a polarizing beam splitter and a second quarter wave plate (see at least Fig. 5 and Col. 9, lines 14-27, where front optical element 504 includes a waveplate surface 540, which is a quarter wave plate, and a reflective polarizer surface 542), wherein the first linear polarizer is adjacent to the display panel (see at least Fig. 5) and wherein the reflective polarizer and the second quarter wave plate are adjacent to the first curved lens (see at least Fig. 5).
Gollier as modified by Ouderkirk does not specifically disclose that the input filter assembly is a filter stack that includes a first linear polarizer stacked between the display panel and a first quarter wave plate, the first quarter wave plate stacked between the first linear polarizer and the beam splitter layer; and the flexible output filter assembly is a filter stack that includes a polarizing beam splitter stacked between a second quarter wave plate and a second linear polarizer, wherein the second linear polarizer is adjacent to the first curved lens.
However, Ruhle teaches an image-forming apparatus comprising an input filter assembly that is a first stack that includes a first linear polarizer stacked between a display panel and a first quarter wave plate (see at least Fig. 1 and paragraph [0025], where polarizer 12 is stacked between a display panel 28 and a first quarter wave plate 14), the first quarter wave plate stacked between the first linear polarizer and a beam splitter layer (see at least Fig. 1 and paragraph [0025], where half silvered surface 18 of the concave mirror 16 is a beam splitter layer), and an output filter assembly that is a filter stack that includes a polarizing beam splitter stacked between a second quarter wave plate and a second linear polarizer (see at least Fig. 1 and paragraph [0025], where reflective/transmissive polarizer 24 is stacked between a second quarter wave plate 22 and a second linear polarizer 26), wherein the second linear polarizer is adjacent to the polarizing beam splitter and the second quarter wave plate (see at least Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Gollier as modified by Ouderkirk to include the teachings of Ruhle so that the input filter assembly is a filter stack that includes a first linear polarizer stacked between the display panel and a first quarter wave plate, the first quarter wave plate stacked between the first linear polarizer and the beam splitter layer; and the flexible output filter assembly is a filter stack that includes a polarizing beam splitter stacked between a second quarter wave plate and a second linear polarizer, wherein the second linear polarizer is adjacent to the first curved lens for the purpose of generating  an image that appears to be at a much greater distance than the display thus presenting a viewer with an effective real world simulation (see paragraph [0009] of Ruhle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
12/13/2022